              Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 1 of 9




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8
     ABDIQAFAR WAGAFE, et al., on behalf                No. 2:17-cv-00094-RAJ
 9   of themselves and others similarly situated,
                                                        DECLARATION OF PAIGE WHIDBEE
10                          Plaintiffs,                 IN SUPPORT OF PLAINTIFFS’
                                                        SUPPLEMENTAL BRIEF RE
11          v.                                          OUTSTANDING DISCOVERY DISPUTES
12   DONALD TRUMP, President of the
     United States, et al.,
13
                            Defendants.
14

15
     I, Paige Whidbee, hereby declare:
16
            1.      I have personal knowledge of the facts stated below and am competent to testify
17
     regarding the same. I am one of the attorneys for Plaintiffs in this matter, Wagafe v. Trump, No.
18
     17-cv-00094 RAJ.
19
            2.      Following the parties’ hearing and this Court’s Order on May 14, 2020
20
     (Dkt. 355), Plaintiffs and Defendants have met and conferred extensively on several occasions
21
     regarding disputed redactions in the Named Plaintiffs’ A-Files and in the 41 policy documents
22
     withheld under the law enforcement and deliberative process privileges (subject to Plaintiffs’ two
23
     prior motions to compel—Dkts. 312 and 316). This process has not resolved the parties’
24
     disputes. As a result, in Plaintiffs’ last Status Report filed on June 26, 2020 (Dkt. 372), Plaintiffs
25

26


     DECLARATION OF PAIGE WHIDBEE ISO                                            Perkins Coie LLP
     PLAINTIFFS’ SUPPLEMENTAL BRIEF                                         1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 2 of 9




 1   requested that they be permitted to file a Supplemental Brief regarding these and other
 2   outstanding discovery issues (including Defendants’ privilege clawbacks).
 3          3.      Through the course of the meet-and-confer process, Defendants informally re-
 4   produced select pages in Named Plaintiffs’ A-Files and the 41 policy documents. But Defendants
 5   did not re-produce pages in response to all of Plaintiffs’ redaction challenges, and most of the re-
 6   produced pages still contain significant redactions.
 7          4.      After reviewing the documents, Defendants’ privilege logs, and Defendants’
 8   explanations for the redactions provided during the meet-and-confer process, Plaintiffs have
 9   culled the list of policy documents with redactions they challenge down to 31 documents, and
10   have significantly reduced the number of redactions they challenge within each document. The
11   redactions Plaintiffs challenge are:
12
              DEF-00004010 PDF Pages 3-8.
13
              DEF-00021130 PDF Pages 70, 72-75, 77-78, 127-28, and 179.
14
              DEF-00044548 PDF Pages 65, 74-78, 84, 89-91, and 114.
15

16            DEF-00044891 (all redactions)

17            DEF-00052177 PDF Pages 79-80, 115-20, and 164.

18            DEF-0074376 (all redactions)

19            DEF-00095009 PDF Pages 23-25.

20            DEF-00096541 PDF Pages 1-5.

21            DEF-00096701 PDF Pages 1-5.

22            DEF-00116759 PDF Pages 113, 122,129-31, 134, 137, and 176.

23            DEF-00132598 PDF Pages 12, 18-22.

24            DEF-00174739 PDF Pages 1-3.

25            DEF-00181890 PDF Page 5.

26            DEF-00181912 PDF Pages 1-4.

                                                                               Perkins Coie LLP
     DECLARATION OF PAIGE WHIDBEE ISO
                                                                          1201 Third Avenue, Suite 4900
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                                            Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 2
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 3 of 9




 1
             DEF-00184286 PDF Page 1, and 3-4.
 2
             DEF-00184291 PDF Pages 1-3.
 3
             DEF-00184306 PDF Pages 1-4.
 4
             DEF-00261633 PDF Pages 2-7.
 5
             DEF-00261640 PDF Pages 1-2.
 6
             DEF-00262748 PDF Pages 1-4.
 7
             DEF-00262793 PDF Page 1.
 8
             DEF-00262796 PDF Pages 1-3.
 9
             DEF-00262802 PDF Pages 1-4.
10
             DEF-00263389 PDF Pages 1-2.
11
             DEF-00266453 PDF Pages 1-2.
12
             DEF-00267420 PDF Pages 1-2.
13

14           DEF-00280914 PDF Pages 5 and 7.

15           DEF-00285830 PDF Pages 1-10.

16           DEF-00329296 PDF Pages 7-8.

17           DEF-00373850 (Index 22) PDF Page 121.
             DEF-00429220 PDF Pages 31, 99, 103, 106-08, 110-112. 118, 124,
18                 136-141, 153, 166-67, 191, 193-94, 211, 224, and 244-49.
19

20          5.     Attached as Exhibit A is a true and correct copy of a spreadsheet from the
21   corrected data for FY 2013 through FY 2019 that Defendants produced on June 12, 2020.
22          6.     Attached as Exhibit B is a true and correct copy of an excerpt of the transcript
23   from the deposition of Matthew Emrich taken on January 8, 2020.
24          7.     Attached as Exhibit C is a true and correct copy of another excerpt of the
25   transcript from the deposition of Matthew Emrich taken on January 8, 2020.
26

                                                                             Perkins Coie LLP
     DECLARATION OF PAIGE WHIDBEE ISO
                                                                        1201 Third Avenue, Suite 4900
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 3
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
                Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 4 of 9




 1             8.    Attached as Exhibit D is a true and correct copy of an excerpt of the transcript
 2   from the deposition of Christopher Heffron taken on December 12, 2019.
 3             9.    Attached as Exhibit E is a true and correct copy of an excerpt of the transcript
 4   from the deposition of Amy Lang taken on January 30, 2020.
 5             10.   Attached as Exhibit F is a true and correct copy of excerpts of Named Plaintiff
 6   Mehdi Ostadhassan’s A-File.
 7             11.   Attached as Exhibit G is a true and correct copy of a memorandum obtained
 8   through FOIA.
 9             12.   Attached as Exhibit H is a true and correct copy of excerpts of Mehdi
10   Ostadhassan’s A-File and T-File. Defendants informally re-produced the excerpts shown on
11   pages 1, 17, and 18 of the Exhibit to replace, respectively, DEF-00422494 and DEF-00422548
12   from Mehdi Ostadhassan’s A-File and DEF-00427239 from Mehdi Ostadhassan’s T-File.
13             13.   Attached as Exhibit I is a true and correct copy of excerpts of Named Plaintiff
14   Sajeel Manzoor’s A-File. Defendants informally re-produced pages 3 and 4 of the Exhibit to
15   replace, respectively, DEF-00421406 and DEF-00421846.
16             14.   Attached as Exhibit J is a true and correct copy of excerpts of Sajeel Manzoor’s
17   A-File. Defendants informally re-produced page 1 of the Exhibit to replace DEF-00421887.
18             15.   Attached as Exhibit K is a true and correct copy of an excerpt of Hanin Bengezi’s
19   A-File.
20             16.   Attached as Exhibit L is a true and correct copy of an excerpt of Named Plaintiff
21   Hanin Bengezi’s A-File.
22             17.   Attached as Exhibit M is a true and correct copy of excerpts of Hanin Bengezi’s
23   A-File. Defendants informally re-produced pages 4, 10, 11-14, and 15 of the Exhibit to replace,
24   respectively, DEF-00420706, DEF-0042713, DEF-0042726-29, and DEF-00420582.
25

26

                                                                               Perkins Coie LLP
     DECLARATION OF PAIGE WHIDBEE ISO
                                                                          1201 Third Avenue, Suite 4900
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                                            Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 4
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 5 of 9




 1          18.    Attached as Exhibit N is a true and correct copy of excerpts of Hanin Bengezi’s
 2   A-File. Defendants informally re-produced all pages of the Exhibit to replace
 3   DEF-00420595-610.
 4          19.    Attached as Exhibit O is a true and correct copy of an excerpt of the transcript
 5   from the deposition of Hanin Bengezi taken on February 6, 2020.
 6          20.    Attached as Exhibit P is a true and correct copy of the document introduced as
 7   Exhibit 3 during the deposition of Hanin Bengezi taken on February 6, 2020.
 8          21.    Attached as Exhibit Q is a true and correct copy of an excerpt of Named Plaintiff
 9   Abdiquafar Wagafe’s A-File. Defendants informally re-produced page 3 of the Exhibit to replace
10   DEF-00422758.
11          22.    Attached as Exhibit R is a true and correct copy of excerpts of Abdiquafar
12   Wagafe’s A-File. Defendants informally re-produced pages 1, 2, and 9 of the Exhibit to replace,
13   respectively, DEF-00422831, DEF-00422791, and DEF-00422761.
14          23.    Attached as Exhibit S is a true and correct copy of an excerpt of the transcript
15   from the deposition of Named Plaintiff Noah Abraham (formerly known as Mushtaq Jihad) taken
16   on February 5, 2020.
17          24.    Attached as Exhibit T is a true and correct copy of an excerpt of Noah
18   Abraham’s A-File. Defendants informally re-produced page 1 of this Exhibit to replace
19   DEF-00421024.
20          25.    Attached as Exhibit U is a true and correct copy of excerpts of Noah Abraham’s
21   A-File. Defendants informally re-produced pages 9 and 14-15 of the Exhibit to replace,
22   respectively, DEF-00421306 and DEF-00421320-21.
23          26.    Attached as Exhibit V is a true and correct copy of an excerpt of a version of
24   Noah Abraham’s A-File obtained through FOIA.
25          27.    Attached as Exhibit W is a true and correct copy of an excerpt of Noah
26   Abraham’s A-File.

                                                                             Perkins Coie LLP
     DECLARATION OF PAIGE WHIDBEE ISO
                                                                        1201 Third Avenue, Suite 4900
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 5
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 6 of 9




 1          28.     Attached as Exhibit X is a true and correct copy of an excerpt of Noah
 2   Abraham’s A-File.
 3          29.     Attached as Exhibit Y is a true and correct copy of an excerpt of Sajeel
 4   Manzoor’s A-File.
 5          30.     Attached as Exhibit Z is a true and correct copy of an excerpt of Sajeel
 6   Manzoor’s A-File.
 7          31.     Attached as Exhibit AA is a true and correct copy of an excerpt of Hanin
 8   Bengezi’s A-File. Defendants informally re-produced this Exhibit to replace DEF-00420713.
 9          32.     Attached as Exhibit BB is a true and correct copy of excerpts of Sajeel
10   Manzoor’s A-File.
11          33.     Attached as Exhibit CC is a true and correct copy of an excerpt of Hanin
12   Bengezi’s A-File. Defendants informally re-produced all pages of this Exhibit to replace
13   DEF-00420636-59.
14          34.     Attached as Exhibit DD is a true and correct copy of an Executive Summary of
15   USCIS policy obtained through FOIA.
16          35.     Attached as Exhibit EE is a true and correct copy of Defendants’ Fifth Set of
17   Supplemental Initial Disclosures, produced to Plaintiffs on July 2, 2020.
18          36.     Attached as Exhibit FF is a true and correct copy of PDF pages 1 and 23-25 of
19   document DEF-00095009. Defendants informally reproduced these pages to replace
20   DEF-00095009 and DEF-00095031-33.
21          37.     Attached as Exhibit GG is a true and correct copy of PDF pages 1 and 18-22 of
22   document DEF-00132598. Defendants informally reproduced these pages to replace
23   DEF-00132598 and DEF-00132615-19.
24          38.     Attached as Exhibit HH is a true and correct copy of PDF pages 1 and 176 of
25   document DEF-00116759. Defendants informally reproduced these pages to replace
26   DEF-00116759 and DEF-00116934.

                                                                              Perkins Coie LLP
     DECLARATION OF PAIGE WHIDBEE ISO
                                                                         1201 Third Avenue, Suite 4900
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                                           Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 6
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 7 of 9




 1          39.    Attached as Exhibit II is a true and correct copy of PDF pages 1 and 121 of
 2   document DEF-00373850. Defendants informally reproduced these pages to replace
 3   DEF-00373850 and DEF-00373970.
 4          40.    Attached as Exhibit JJ is a true and correct copy of PDF pages 136-140 of
 5   document DEF-00429220. Defendants informally reproduced these pages to replace
 6   DEF-00429355-59.
 7          41.    Attached as Exhibit KK is a true and correct copy of PDF pages 1 and 72-75 of
 8   document DEF-00044548. Defendants informally reproduced these pages to replace
 9   DEF-00044548 and DEF-00044548.0074-.0077.
10          42.    Attached as Exhibit LL is a true and correct copy of PDF pages 1-5 of document
11   DEF-00096541. Defendants informally reproduced these pages to replace DEF-00096541-45.
12          43.    Attached as Exhibit MM is a true and correct copy of PDF pages 1-5 of
13   document DEF-00096701. Defendants informally reproduced these pages to replace
14   DEF-00096701-05.
15          44.    Attached as Exhibit NN is a true and correct copy of the document introduced as
16   Exhibit 93 during the deposition of Kevin Quinn taken on January 31, 2020. The portions of this
17   Exhibit that Defendants seek to claw back are highlighted.
18          45.     Attached as Exhibit OO is a true and correct copy of an excerpt of the transcript
19   from the deposition of Matthew Emrich taken on January 8, 2020. The portions of this Exhibit
20   that Defendants seek to claw back are highlighted.
21          46.    Attached as Exhibit PP is a true and correct copy of an excerpt of the transcript
22   from the deposition of Amy Lang taken on January 20, 2020. The portions of this Exhibit that
23   Defendants seek to claw back are highlighted.
24          47.    Attached as Exhibit QQ is a true and correct copy of an excerpt of the transcript
25   from the deposition of Kevin Quinn taken on January 31, 2020. The portions of this Exhibit that
26   Defendants seek to claw back are highlighted.

                                                                             Perkins Coie LLP
     DECLARATION OF PAIGE WHIDBEE ISO
                                                                        1201 Third Avenue, Suite 4900
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 7
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 8 of 9




 1          48.    Attached as Exhibit RR is a true and correct copy of an excerpt of the transcript
 2   from the deposition of Kevin Quinn taken on January 31, 2020.
 3          49.    Attached as Exhibit SS is a true and correct copy of the Expert Report of Jeffrey
 4   Danik, disclosed as a part of Plaintiffs’ Supplemental Expert Disclosure Statement (Vol. 1) on
 5   July 1, 2020. The paragraphs cited in the Supplemental Brief are highlighted.
 6          I declare under penalty of perjury that the foregoing is true and correct.
 7          EXECUTED this 10th day of July, 2020, at Seattle, Washington.
 8
                                                          /s/ Paige Whidbee
 9                                                        Paige Whidbee

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                               Perkins Coie LLP
     DECLARATION OF PAIGE WHIDBEE ISO
                                                                          1201 Third Avenue, Suite 4900
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                                            Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 8
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
 Case 2:17-cv-00094-RAJ Document 379 Filed 07/10/20 Page 9 of 9




  EXHIBITS $-SS
FILED UNDER SEAL
